                  Case 5:18-cv-01261-SLP Document 16 Filed 01/18/19 Page 1 of 9



                                   IN THE UNITED STATES DISTRICT COURT
                                 FOR THE WESTERN DISTRICT OF OKLAHOMA

  SUMMER STOCKBRIDGE,                                                 )
                                                                      )
                                 Plaintiff ,                          )
                                                                      )
  -vs-                                                                )
                                                                      ) Case No. CIV-18-1261-SLP
  (1) CHARLES CLAY DAWSON, and                                        )
  (2) INDEPENDENT SCHOOL DISTRICT NO.                                 )
  115 OF POTTAWATOMIE COUNTY,                                         )
  OKLAHOMA,                                                           )
                                                                      )
                                  Defendants.                         )
                                                                      )
                                                                      )

                          DISTRICTS’ RESPONSE TO PLAINTIFF’S MOTION TO
                          REMAND TO STATE COURT AND BRIEF IN SUPPORT

             Defendant, Independent School District No.115 of Pottawatomie County (“District”),

submits the following Response to Plaintiff’s Motion to Remand to State Court (Doc. No.

7). Defendant objects to Plaintiff’s motion, as follows:

                                                   RELEVANT FACTS/PLEADINGS:

             1. On April 14, 2015 Plaintiff (through her parents at that time) filed a lawsuit against

Defendant Charles Dawson (“Dawson”) for invasion of privacy, negligence and negligence

per se in the District Court of Pottawatomie County. Doc. No. 1-3, Petition. These claims

were alleged to have arisen out of inappropriate sexual contact between Plaintiff and

Dawson, who was a District employee.

             2. On August 31, 2015 Plaintiff filed Motion to Amend her Petition to add District

G:\Wanette\Stockbridge\Pldgs\Fed\Dist Resp Pltfs Mtn Remand (2).wpd
                  Case 5:18-cv-01261-SLP Document 16 Filed 01/18/19 Page 2 of 9



as a Defendant. Doc. No. 1-15, Motion to Amend.

             3. On September 23, 2015 the Court granted Plaintiff’s Motion to Amend. Doc. No.

1-18,Order.

             4. On September 23, 2015 Plaintiff filed her First Amended Petition adding District

as a defendant. Plaintiff asserted the following claims against Defendants: 1)invasion of

privacy, 2) negligence, 3) negligence per se, and 4) negligent hiring, retention and

supervision. Doc. No. 1-17, Pltf’s First Amend. Pet.

             5. On October 16, 2015 District filed a Motion to Dismiss Plaintiff’s First Amended

Petition. Doc. No. 1-20, Dist’s Motion to Dismiss.

             6. On January 28, 2016 the Pottawatomie County District Court partially granted

District’s Motion to Dismiss. The Court dismissed Plaintiff’s negligence per se claim and

punitive damages against District. Doc. No. 1-28, Journal Entry.

             7. On September 6, 2018 Plaintiff filed another Motion to Amend her Petition which

the court granted on September 23, 2018. Doc. No. 1-38, Pltf’s Mtn. to Amend, Doc. No. 1-

39, Order.

             8. On December 17, 2018 Plaintiff filed her Second Amended Petition in which she

asserted the following claims against Defendants: 1) invasion of privacy, 2) negligence,

negligence per se, 3) negligent hiring, retention and supervision, 4) denial of due process

under Article II, Section 2 and 7 of the Oklahoma Constitution, 5) denial of due process and

equal protection under 42 U.S.C. §1983 (“Section 1983"), and 6) violation of 20 U.S.C.


G:\Wanette\Stockbridge\Pldgs\Fed\Dist Resp Pltfs Mtn Remand (2).wpd   2
                  Case 5:18-cv-01261-SLP Document 16 Filed 01/18/19 Page 3 of 9



§1681(a) (“Title IX”) (against District). Doc. No. 1-2, Sec. Amend. Pet. The facts in the

Plaintiff’s Second Amended Petition are substantially the same as those in her original

petition filed in April of 2015.

             9. On December 31, 2018 District removed Plaintiff’s lawsuit to this Court pursuant

to 20 U.S.C. §1441©, §1446(a) and (b), Federal Rules of Civil Procedure 81©, and Local

Civil Rule 81.2. Doc. No. 1, Notice.

                                                     ARGUMENT AND AUTHORITY

             In seeking remand, Plaintiff asserts that her lawsuit should be remanded because

Plaintiff’s state law claims are substantially predominate and present several novel and

complex issues of Oklahoma state law.” Doc. No. 7, Pltf’s Mtn. to Remand ¶¶21-22.

However, on the face of Plaintiff’s Second Amended Petition she asserts two federal claims,

one under Section 1983 and another under Title IX, and her state law claims arise out of the

same set of facts as her federal claims.

             The United States Supreme Court has held that “the presence of even one claim

‘arising under’ federal law is sufficient to satisfy the requirement that the case be within the

original jurisdiction of the district court for removal.” Wisconsin Dep’t of Corrections v.

Schacht, 524 U.S. 381, 386, 118 S.Ct. 2047, 141 L.Ed.2d 364 (1998). A federal court may

assert supplemental jurisdiction over state law claims that “‘derive from a common nucleus

of operative fact’ such that ‘the relationship between [the federal] claim and the state claim

permits the conclusion that the entire action before the court comprises just one constitutional


G:\Wanette\Stockbridge\Pldgs\Fed\Dist Resp Pltfs Mtn Remand (2).wpd   3
                  Case 5:18-cv-01261-SLP Document 16 Filed 01/18/19 Page 4 of 9



case’.” City of Chicago v. International Coll. of Surgeons, 522 U.S. 156, 164-65, 118 S.Ct.

523, 139 L.#d.2d 525 (1997) quoting United Mine Workers v. Gibbs, 383 U.S. 715, 725, 86

S.Ct. 1130, 16 L.Ed.2d 218 (1966). Federal courts use a two prong approach on the issue of

supplemental jurisdiction: 1) does the court have supplemental jurisdiction; and, 2) should

the court exercise such jurisdiction. Busey v. Bd. of Cnty. Com’rs of County of Shawnee,

Kansas, 163 F. Supp.2d 1291,1294 (D. Kan. 2001).

             28 U.S.C. §1367(a) provides that:

             [I]n any civil action of which the district courts have original jurisdiction, the
             district courts shall have supplemental jurisdiction over all claims that are so
             related to claims in the action within such original jurisdiction that they form
             part of the same case or controversy under Article III of the United States
             Constitution.

In other words, if “a plaintiff’s claims are such that he would ordinarily be expected to try

them all in one judicial proceeding, then, assuming substantiality of the federal issues, there

is power in the federal court to hear the whole.” United Mine Workers v. Gibbs, 383 U.S.

715,725, 86 S.Ct. 1130, 16 L.Ed.2d 218 (1966).

             In this case, all of Plaintiff’s claims arise from the same set of facts. Plaintiff claims

that District’s employee Dawson, while in the scope of his employment, sexually harassed

her and caused her injuries for which District and Dawson are liable. Doc. No. 1-2, Sec.

Amend. Pet.; Doc. No. 7, Pltf’s Mtn. to Remand, ¶¶1-15. Based upon the same factual

allegations, Plaintiff asserts a Section 1983 claim and a Title IX claim against District. Doc.

No. 1-2, Sec. Amend. Pet. ¶¶ 42-60. Since Plaintiff’s Second Amended Petition asserts two


G:\Wanette\Stockbridge\Pldgs\Fed\Dist Resp Pltfs Mtn Remand (2).wpd   4
                  Case 5:18-cv-01261-SLP Document 16 Filed 01/18/19 Page 5 of 9



federal claims and Plaintiff’s state law claims arise out of the same nucleus of facts, this

Court has original jurisdiction and may assert supplemental jurisdiction over Plaintiff’s state

law claims.

             In seeking remand, Plaintiff asserts that her state law claims are novel, complex and

substantially predominate over her federal claims. Doc. No. 7, Pltf’s Mtn. to Remand ¶¶ 21-

22. However, that is not the case.

             As a general matter, tort claims do not present novel or complex questions of state

law. Parker v. Scrap Metal Processors, Inc. 468 F.3d 733, 743-744 (11th Cir. 2006). Plaintiff

makes state law claims under the Oklahoma Governmental Tort Claims Act and violation of

due process and equal protection under the Oklahoma Constitution. Doc. No. 1-2, Sec.

Amend. Pet. ¶¶27-41. There is nothing novel or complex about these claims. On multiple

occasions federal courts have exercised supplemental jurisdiction over Title IX/Section 1983

lawsuits with similar pendant state claims. Elizabeth S. v. Oklahoma City Public Schools,

2008 WL 4147372 (W.D. Okla. Sept. 3, 2008) (Plaintiff asserted a Title IX, §1983 and

negligence claims); S.R. v. Hilldale Indep. Sch. Dist. No. 1-29 of Muskogee County, Okla.,

2008 WL 2185420 (E.D. Okla. May 23, 2008) (Plaintiff asserted Title IX, §1983 and state

tort claims); Ross v. University of Tulsa, 180 F.Supp.3d 351 (N.D. Okla. 2016) (Plaintiff

alleged Title IX, negligence and intentional infliction of emotional distress claims); Escue

v. Northern OK College, 450 F.3d 1146 (10th Cir. 2006) (Plaintiff asserted Title IX, §1983,

negligent supervision, assault and battery, and intentional infliction of emotional distress


G:\Wanette\Stockbridge\Pldgs\Fed\Dist Resp Pltfs Mtn Remand (2).wpd   5
                  Case 5:18-cv-01261-SLP Document 16 Filed 01/18/19 Page 6 of 9



claims).

             Plaintiff also asserts that her state law claims predominate her federal claims.

According to the court in Garcia v. Monarch Dental Corporation, Civil No. 04-1058

WJ/RLP 2005 WL 8164376 ( D. New Mexico January 20, 2005):

             State law predominates when it predominates in terms of proof, the scope of
             the issues raised, or in terms of the comprehensiveness of the remedy sought.
             Gibbs, 383 U.S. at 726. A district court will find substantial predomination
             when state claims constitute the real body of a case, and a federal claim is only
             an appendage such that “permitting litigation of all claims in district court can
             accurately be described as allowing a federal tail to wag what is in substance
             a state dog.” De Asencio v. Tyson Foods, Inc., 342 F.3d 301, 309 (3d Cir.
             2003).

             Here, Plaintiff’s state law claims are not predominate over her federal claims. All of

Plaintiff’ claims arise out of Plaintiff’s assertion that she was sexually harassed by District’s

teacher acting within the scope of his duties. Doc. No. 1-2, Sec. Amend. Pet. Plaintiffs claims

basically fall into two categories, tort claims and violation of constitutional/statutory rights.

Plaintiff’s invasion of privacy, negligence, negligence per se, negligent hiring, retention,

training, and supervision are tort claims. Plaintiff’s state and federal due process and equal

protection claims are alleged violations of her rights under the constitutions of Oklahoma and

United States which provide the same protection. Eastern Oklahoma Bldg.& Const. Trades

Counsel v. Pitts, 2003 OK 113, 82 P.3d 1008, 1012. Plaintiff’s tort, Section 1983 and Title

IX claims are statutorily created causes of action against District. 51 O.S. §§151 et seq., 42

U.S.C.§1983, 20 U.S.C. §1681(a). Even though the legal theories of recovery may differ,

[Plaintiff’s] state and federal claims arise from the “common nucleus of operative facts.”

G:\Wanette\Stockbridge\Pldgs\Fed\Dist Resp Pltfs Mtn Remand (2).wpd   6
                  Case 5:18-cv-01261-SLP Document 16 Filed 01/18/19 Page 7 of 9



Busey,163 F.Supp.2d at 1294-95. Since Plaintiff’s state law claims are neither novel or

predominate and arise from the same set of facts, judicial economy, convenience, and

fairness, tip the scales of justice in favor of this Court exercising supplemental jurisdiction

over Plaintiff’s state law claims. Thus, Plaintiff’s Motion to Remand should be denied.

             Finally, the cases cited by Plaintiff either pertain generally to the basic notion of

supplemental jurisdiction or are factually distinguishable from this case. Reeds v. Walker,

2006 OK 43, 157 P.3d 100 concerned a breach of contract of motorist benefits under an

ERISA provision. Yellow Freight System, Inc. v. Donnelly, 494 U.S. 820,110 S.Ct. 1566,108

L.Ed.2d 834 (1990) concerned whether the EEOC 90 day filing period could be tolled by

filing in state court. United States ex rel. Hafter D.O. v. Spectrum Emer. Care, Inc., 190 F.3d

1156 (10th Cir. 1999) concerned a qui tam action under the False Claims Act. In Topeka

Housing Auth. v. Johnson,404 F.3d 1245 (10th Cir. 2005) and Dixon v. Coburg Dairy, Inc.,

369 F.3d 811 (4th Cir. 2004) no federal question was asserted on the face of the plaintiff’s

complaint. Bosky v. Kroger Tex., LP, 288 F.3d 208 (5th Cir. 2002) concerned the timeliness

of removal for a diversity case. Anusbigian v. Trugreen/Chemlawn, Inc., 72 F.3d 1253 (6th

Cir. 1996) concerned Plaintiff’s failure to meet the amount in controversy for a diversity

case. In Carnegie-Mellon Univ. v. Cohill,484 U.S. 343, 108 S.Ct. 614, 98 L.Ed.2d 730 (1988)

all of the plaintiff’s federal claims had been eliminated and only state law claims remained

when the district court remanded the case to state court. In Executive Software North

America, Inc. v. U.S. Dist. Court for Cent. Dist. of California,24 F.3d 1545 (9th Cir. 1994)


G:\Wanette\Stockbridge\Pldgs\Fed\Dist Resp Pltfs Mtn Remand (2).wpd   7
                  Case 5:18-cv-01261-SLP Document 16 Filed 01/18/19 Page 8 of 9



the Ninth Circuit issued a writ to the district court to vacate an order of remand of the

plaintiff’s remaining state law claims. Thus, the majority of cases cited by Plaintiff are of no

application to this case.

                                                                      CONCLUSION

             Plaintiff’s Motion for Remand should be denied because: 1) Plaintiff’s Second

Amended Petition alleges Title IX and Section 1983 claims which are within this Court’s

jurisdiction; 2) Plaintiff’s federal and state law claims arise from a “common nucleus of

facts”; 3) Plaintiff’s state law claims are not novel, complex or predominate; and, 4) On

multiple occasions this Court and other federal courts have exercised supplemental

jurisdiction over similar claims. Thus, for the reasons stated above, Defendant, Independent

School District No.115 of Pottawatomie County (“District”), respectfully request that this

Court deny Plaintiff’s Motion to Remand and her request for attorney’s fees and costs.


                                                                        S/Laura L. Holmgren-Ganz
                                                                        F. Andrew Fugitt, OBA # 10302
                                                                        Laura L. Holmgren-Ganz, OBA #12342
                                                                        Attorneys For Defendant
                                                                        The Center For Education Law, P.C.
                                                                        900 N. Broadway, Suite 300
                                                                        Oklahoma City, OK 73102
                                                                        Telephone: (405) 528-2800
                                                                        Facsimile: (405) 528-5800
                                                                        E-mail: AFugitt@cfel.com
                                                                        E-mail: LGanz@cfel.com




G:\Wanette\Stockbridge\Pldgs\Fed\Dist Resp Pltfs Mtn Remand (2).wpd       8
                  Case 5:18-cv-01261-SLP Document 16 Filed 01/18/19 Page 9 of 9



                                                                      Certificate of Service

       I hereby certify that on January 18, 2019, I filed the attached document with the
Clerk of Court. Based on the records currently on file in this case, the Clerk of Court will
transmit a Notice of Electronic Filing to those registered participants of the Electronic Case
Filing System: William S. Haselwood, Joseph M. Vorndran, and Brad Miller.



                                                                                    S/Laura L. Holmgren-Ganz
                                                                                    Laura L. Holmgren-Ganz




G:\Wanette\Stockbridge\Pldgs\Fed\Dist Resp Pltfs Mtn Remand (2).wpd             9
